COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-04-143-CV
  
  
SALVATORE 
SPINELLI, INDIVIDUALLY                                   APPELLANTS
AND 
D/B/A THE LAW OFFICES OF
SALVATORE 
SPINELLI, ESQ. AND AS
A 
GENERAL PARTNER OF AND/OR D/B/A
OXFORD 
MANAGEMENT SERVICES;
OXFORD 
COLLECTION AGENCY, INC.
IN 
ITS CORPORATE CAPACITY AND
AS 
A GENERAL PARTNERSHIP AND/OR
ALL 
PERSONS AND ENTITIES KNOWN AS
OXFORD 
MANAGEMENT SERVICES
  
V.
 
SHARON 
BROWN AND BILL BROWN                                        APPELLEES
 
  
----------
FROM 
97TH DISTRICT COURT OF MONTAGUE COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the parties’ “Joint Motion To Dismiss And Release Of Deposit 
In Lieu Of Supersedeas Bond.”  It is the court's opinion that the motion 
should be granted; therefore, we dismiss this appeal.  See TEX. R. APP. P. 42.1(a)(2), 
43.2(f).
        In 
accordance with the parties’ motion, the District Clerk of Montague County is 
ordered to release to appellant Salvatore Spinelli the deposit in lieu of 
supersedeas bond previously deposited with the Clerk by Salvatore Spinelli on 
May 12, 2004.
        Appellants 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 42.1(d).
 
 
                                                                  PER 
CURIAM
 
 
PANEL D:   HOLMAN, 
GARDNER, and WALKER, JJ.
 
DELIVERED: 
December 16, 2004

 
NOTES
1.  
See Tex. R. App. P. 47.4.